DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend claim 50 to depend from claim 43, not claim 50.
****END OF AMENDMENTS****
Claim 50 has been amended so that it no longer depends from itself.
Allowable Subject Matter
Claims 21-24, 26, 28, 30-31, and 41-52 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art, as cited in the Notices of References Cited does not teach or obviate the limitations of independent claims 21 or 43. Specifically, claims 21 and 43 require a component to have a seat and a connecting tab perpendicular to the seat. The seat and connecting tab are positioned relative to a second component so that the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        4 March 2021